IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 166 MM 2018
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
WILLIAM HENRY COSBY JR.,                   :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, the Application for Relief, to the

extent it seeks to amend Petitioner’s Application for Supreme Court Review, is

GRANTED. The Application for Supreme Court Review, as so amended, is DENIED.